     Case 4:18-cr-00223-RCC-DTF Document 217 Filed 05/21/19 Page 1 of 3



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
 4    Assistant U.S. Attorney
      State Bar No.: 029708
 5    405 West Congress, Suite 4800
      Tucson, Arizona 85701-5040
 6    Telephone: (520) 620-7300
      E-mail: anna.wright@usdoj.gov
 7    E-mail: nathaniel.walters@usdoj.gov
      Attorneys for Plaintiff
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                              18-CR-223-TUC-RCC (DTF)
12                            Plaintiff,
                                                       GOVERNMENT’S MOTION IN LIMINE
13             vs.                                        TO PRECLUDE IRRELEVANT
                                                                 EVIDENCE
14
      Scott Daniel Warren,
15
                              Defendant.
16
17           The United States of America, by and through its undersigned attorneys, files its
18    motion in limine to preclude the defense from introducing into evidence a video produced
19    by Vice TV and an autopsy report as inadmissible under Rules 401, 403 and 802.
20           I.       Legal Summary
21           Rule 401 provides that evidence is relevant if “(a) it has any tendency to make a fact
22    more or less probable than it would be without the evidence; and (b) the fact is of
23    consequence in determining the action.” Fed. R. Evid. 401. Irrelevant evidence is not
24    admissible. Fed. R. Evid. 402. To be “relevant,” evidence need not be conclusive proof of
25    a fact sought to be proved, or even strong evidence of the same. United States v. Curtin,
26    489 F.3d 935, 943 (9th Cir. 2007). All that is required is a “tendency” to establish the fact
27    at issue. Id.
28
     Case 4:18-cr-00223-RCC-DTF Document 217 Filed 05/21/19 Page 2 of 3




 1           Also, Rule 403 allows the court to “exclude relevant evidence if its probative value
 2    is substantially outweighed by a danger of one or more of the following: unfair prejudice,
 3    confusing the issues, misleading the jury, undue delay, wasting time, or needlessly
 4    presenting cumulative evidence.”
 5           Rule 802 provides that, unless an exception applies, hearsay is not admissible.
 6    Exceptions to the rule against hearsay can be found in Rules 801 and 803.
 7           II.    Discussion
 8           Recently, counsel for the defendant provided disclosure in this matter of items the
 9    defense intends to introduce as evidence during its case-in-chief, including a video
10    produced by Vice TV and an autopsy report. Both items are irrelevant to this case, are
11    unduly prejudicial and contain inadmissible hearsay.
12           The video produced by Vice TV contains interviews with members of Aguilas Del
13    Desierto, as well as footage of their activities. It does not contain any content related to the
14    facts of this case, the defendant or No More Deaths. As such, it is irrelevant under Rule
15    401. Because it is patently irrelevant, introduction of the video would confuse the issues,
16    cause undue delay, and waste time under Rule 403. In addition, the video’s content is
17    hearsay since no person who appeared in the video or produced the video has been noticed
18    as a witness for the defense. As such, it is inadmissible hearsay under Rule 802.
19            The autopsy report concerns human remains found by a No More Deaths volunteer
20    and recovered by the Pima County Sheriff’s Office on January 14, 2019. There is no
21    evidence that this individual was involved in the events underlying this case or that his
22    autopsy is relevant to any fact of consequence in this case. As such, it is irrelevant under
23    Rule 401. Because it is patently irrelevant, introduction of the video would confuse the
24    issues, cause undue delay, and waste time under Rule 403. Finally, the autopsy report is
25    hearsay, since it was authored by a person who has not been noticed as a witness and relies
26    on information obtained from other non-witnesses. As such, it is inadmissible hearsay
27    under Rule 802.
28    ///


                                                   -2-
     Case 4:18-cr-00223-RCC-DTF Document 217 Filed 05/21/19 Page 3 of 3




 1          III.   Conclusion
 2          For the reasons discussed about, the Court should preclude the defense from
 3    introducing into evidence a video produced by Vice TV and an autopsy report as
 4    inadmissible under Rules 401, 403 and 802.
 5          Respectfully submitted this 21st day of May, 2019.
 6
                                               MICHAEL BAILEY
 7                                             United States Attorney
 8                                             District of Arizona
 9                                             /s/ Anna R. Wright & Nathaniel J. Walters
10
                                               ANNA WRIGHT &
11                                             NATHANIEL J. WALTERS
12                                             Assistant U.S. Attorneys

13
14    Copy of the foregoing served electronically or by
      other means this 21st day of May, 2019, to:
15
      All ECF participants
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
